DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions-Re-iterated
Applicant’s election without traverse of rituximab as the additional therapeutic agent in the reply filed on 12/22/21 is acknowledged.
	Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 are currently under consideration.
	Claims 47, 50, 51, 61, 65, 69, 71 and 73 are withdrawn from consideration as being drawn to non-elected inventions.

Information Disclosure Statement
	The IDS filed 4/13/22 has been considered and an initialed copy of the PTO-1449 is enclosed.
Response to Amendment
	The amendment filed on 1/14/97 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	

Withdrawal of Rejections/Objections
	The rejection of claim 56 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of the amendment to the claim.
	The rejection of claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-19, 21-49 of U.S. Patent No. 11000510 is withdrawn in view of the terminal disclaimer.

Response to Arguments

Claim Objections
Claims 42-46, 48, 55-59, 62-63 and 66-67 remain objected to because of the following informalities:  They contain non-elected subject matter.  Appropriate correction is required.
Applicant argues that the “pending generic claims do not “recite or encompass multiplicity of species that an unduly extensive and burdensome search would be necessary to search the entire scope of the claim” and are not directed to “more than a reasonable number of species.””  Applicant elected without traverse in the response filed 12/22/21.  It now seems that applicant is presenting arguments against the restriction.  The restriction required applicants to elect a species with respect to “additional agent”.  Applicant’s elected, without traverse, rituximab.  The claims that do not recite the elected species were withdrawn from consideration.  There are also pending claims which not only encompass the elected species but also other species and these are the claims which are objected to.  Searching every “additional agent” is a burdensome search because this encompasses a myriad of different compounds (RNA. DNA, small molecules, antibodies, peptides proteins, etc).  Once the elected species is found allowable, the search will be extended to the next species.  Until that time, the claims which encompass the non-elected species in addition to the elected species are objected to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 42-46, 48, 52, 55-60 and 70 remain rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al US 2010/0215669.  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
Applicant argues that the amendment to remove “about” overcomes the rejection.  As clearly stated in the rejection, the reference discloses that the “dosage of the conjugate is 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg and administration every three weeks (para 994 and 1065)” (emphasis added).  Thus, the reference is disclosing a dose of about 2 mg/kg. Not only is the reference using the “about” language, but so where the claims.  Applicant has amended the claims to remove “about”, but the reference still reads on “about” 2 mg/kg and it is Examiner’s position that “about” 2 mg/kg reads on applicant’s “1.8 mg/kg” in the current claims.  MPEP 2131.02(III) states that “a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure”.  It is the Examiner’s position that 1.8 mg/kg can be envisaged in the language of “about 2 mg/kg”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 remain rejected under 35 U.S.C. 103 as being unpatentable over Chen et al US 2010/0215669 in view of  Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
Applicant argues the amendment to 1.8 mg/kg.  This has been addressed above.  Additionally, the reference clearly discloses a range of 0.1-15 mg/kg per dose and specific dosages at about 0.5, 2 and 4 mg/kg (para 994 and 165).  Thus, the reference is disclosing a dose range with encompasses the instant dosage.    Furthermore, the reference also clearly states in these paragraphs that the appropriate dosage will be dependent on the type of disease, the course of the disease, patient’s clinical history, response to antibody etc.  Thus, the reference is allowing for optimization of dosages.  MPEP 2144.05(II) states that optimization is within the purview of those skilled in the art the reference is essentially saying the same.  Thus, since applicant’s dose of 1.8 mg/kg is within the dose range of the reference and since the reference indicates that the dose is depended on a variety of factors (i.e. referring to optimization), it is the Examiner’s position that the reference makes obvious applicant’s dose.
Applicant argues that Chen-Kaing does not teach an anti-CD79b immunoconjugate or a dose of 1.8 mg/kg.  As discussed above, the dose of 1.8 mg/kg is obvious in view of Chen.  Chen-Kaing was cited to show that it is known in the art to use anti-CD79b antibodies to treat the claimed lymphomas and leukemias.
Applicant argues that Warrell does not disclose antiCD79b antibodies or the claimed dose.  The Examiner never said it did.  Warrell was cited to show that the dosages of rituximab are known.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 42-75 of copending Application No. 17230861 (reference application).  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘861 application.  The Examiner agrees.


Claims  42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 16-25, 27-30, 34-47, 49-52, 56-68, 70-73, 77-89, 91-94, 98-118 of U.S. Patent No. 10494432 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims 42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 and 43-61 of U.S. Patent No. 10544218 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims  42-46, 48, 52-53, 55-60, 62-64, 66-68, 70 and 72 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-70 of US Patent RE 48,558 or claims 1-12 and 15-27 of US Patent 9896506 in view of Chen et al US 2010/0215669, Chen-Kiang et al WO 2015/084892 (priority to 12/2/2013) and Warrell US 2004/0191328.  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant refers to the arguments presented in the 103 rejection to overcome this rejection.  Those arguments have been addressed above.



Claims 42-46, 48, 52-53, 55-56, 58-60, 66-68, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 10-14, 16, 24, 26, 28, 39, 53-55, 57-59 and 61 of copending Application No. 17074471 (reference application).  The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘471 application.  The Examiner agrees.



Claims 42-46, 48, 52-53, 55-56, 58-60, 66-68, 70 and 72 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7, 10, 12-20, 33, 39, 42, 48, 52-55 and 57-58 of copending Application No. 17338569 (reference application). The reasons for this rejection are of record in the non-final action mailed 1/13/22.
	Applicant wishes that this rejection be held in abeyance until allowable subject is indicated in the ‘569 application.  The Examiner agrees.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643